Citation Nr: 0117002	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  01-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for right 
hearing loss.  A notice of disagreement was received in 
August 1998, and a statement of the case was issued in August 
1999.  A supplemental statement of the case was issued in 
February 2001, and in a cover letter the RO afforded the 
veteran an extension of the time for filing a substantive 
appeal.  A substantive appeal was received in February 2001.  
Although a Board hearing at the RO was initially requested, 
this request was subsequently withdrawn.

Several other issues were also addressed in the July 1998 
rating decision, the veteran's August 1998 notice of 
disagreement and the August 1999 statement of the case.  
However, a timely substantive appeal addressing these issues 
was not received.  Accordingly, only the right ear hearing 
loss issue is in appellate status. 


REMAND

The veteran was afforded a VA audiological examination in 
January 1998.  The January 1998 VA audiological examination 
report shows that the results of this examination were 
considered invalid because the speech recognition thresholds 
did not agree with the puretone thresholds.  The veteran was 
then afforded another special VA examination in September 
1999.  However, the September 1999 VA examination report does 
not include the veteran's right ear auditory thresholds at 
1,000, 2,000, 3,000, and 4,000, or the speech recognition 
score for his right ear.  While the Board notes the apparent 
difficulty in obtaining valid readings, it appears from past 
examinations that valid results have been obtained and 
reported.  Since the rating criteria for hearing loss are 
based on such test results, the Board is of the opinion that 
further development of the medical record is necessary to 
allow for informed appellate review. 

Additionally, it appears from the veteran's substantive 
appeal that he may be attempting to reopen his claim for left 
ear hearing loss as well.  At the present time, only right 
ear hearing loss is service-connected.  Since a determination 
as to whether service connection is warranted for left hear 
hearing loss may affect the manner of rating the veteran's 
hearing loss, the Board believes clarification and any 
necessary action on the matter of left ear hearing loss 
should be accomplished.  

The Board also observes that during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
62 Fed. Reg. 25,202-25,210 (May 11, 1999).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This new legislation provides for new 
notice/assistance to the veteran action by VA, including a VA 
examination, when necessary to decide the claim.  

For the reasons stated above, the case is REMANDED for the 
following actions:

1.  The RO should review the claims file 
and take all necessary steps to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
should include obtaining any pertinent VA 
and private medical treatment records not 
already associated with the claims file.

2.  The veteran should be asked to 
clarify whether he is attempting to 
reopen his claim of entitlement to 
service connection for left ear hearing 
loss.  

3.  The veteran should be scheduled for a 
VA audiological examination in order to 
determine the extent and severity of 
hearing loss in both ears.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  All necessary 
audiological testing should be performed.  
The examination report should include a 
description of the findings and 
associated functional impairment, 
including the veteran's right ear 
auditory thresholds at 1,000, 2,000, 
3,000, and 4,000, and the speech 
recognition scores for both ears.  If any 
scores are considered to be invalid, the 
examiner should attempt to explain the 
reason and make any appropriate 
certification under 38 C.F.R. § 4.85(c).  
Otherwise, the examiner should offer an 
opinion estimating the level of hearing 
loss in terms of the eleven levels of 
hearing acuity set forth in the rating 
criteria so as to provide a medical basis 
for evaluating the veteran's hearing 
loss.   

4.  If the veteran has indicated he is 
attempting to reopen his left ear hearing 
loss claim, then the RO should review the 
expanded record and determine if new and 
material evidence has been received to 
reopen that claim and, if so, whether 
entitlement to service connection for 
left ear hearing loss is warranted.  The 
veteran should be informed of that 
decision and furnished notice of 
appellate rights and procedures, 
including the necessity of filing a 
timely notice of disagreement if the 
veteran wishes to initiate an appeal from 
that determination. 

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether a compensable 
evaluation is warranted for right ear 
hearing loss in accordance with both the 
old and new rating criteria.  The veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2000).


